Case: 13-30781   Document: 00512615614     Page: 1   Date Filed: 05/01/2014




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                 No. 13-30781
                                                                        FILED
                                                                     May 1, 2014
                                                                   Lyle W. Cayce
SCOTT BRAME MOFFETT,                                                    Clerk

                                           Plaintiff-Appellant
v.

R. RICK BRYANT,

                                           Defendant-Appellee




                Appeal from the United States District Court
                   for the Western District of Louisiana


Before STEWART, Chief Judge, and HIGGINBOTHAM and ELROD, Circuit
Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      Plaintiff-Appellant Scott Brame Moffett brought a 42 U.S.C. §§ 1983 and
1985 lawsuit against R. Rick Bryant, a Louisiana state court judge, alleging a
deprivation of civil rights.   The district court granted Bryant’s motion to
dismiss and entered final judgment. Moffett timely appeals. We AFFIRM.
                                       I
      Defendant-Appellee R. Rick Bryant was a judge for the 14th Judicial
District Court, Calcasieu Parish, Louisiana. In this capacity, Bryant presided
over a custody proceeding between Mr. Moffett and his ex-spouse, Lauren Lee
Moffett. According to the complaint, Bryant granted favorable rulings to Ms.
Moffett, including domiciliary custody of their minor children during the school
    Case: 13-30781      Document: 00512615614   Page: 2   Date Filed: 05/01/2014



                                 No. 13-30781
year. After growing suspicious that Bryant and Ms. Moffett maintained an
undisclosed social relationship with one another, Mr. Moffett filed a motion to
recuse Judge Bryant.
      A recusal hearing was then held before Judge Robert Wyatt. At this
hearing, Bryant testified that he had only briefly spoken with Ms. Moffett.
Based upon this testimony and Ms. Moffett’s testimony, Judge Wyatt denied
the motion to recuse.
      Mr. Moffett later renewed the recusal motion.       In response, Bryant
issued an order recusing himself, citing “his friendship with Lauren Moffett.”
He explained “that after handling the custody case he had contact on a social
basis with Lauren Moffett,” and that he “has had contact on a social basis with
Laura [sic] Moffett concerning some non-legal, non-court related topics.” At
the subsequent recusal hearing on the renewed motion, the court held that
Judge Bryant should have recused himself from the case at the beginning, and
should have done so on the basis of his relationship with Ms. Moffett. A newly
assigned judge then set aside and rendered as absolute nullities all of Bryant’s
orders entered in the custody proceeding.
      Mr. Moffett then filed this suit, seeking monetary damages under 42
U.S.C. §§ 1983 and 1985. Mr. Moffett alleges that to prevent Bryant from being
recused, Bryant and Ms. Moffett conspired to make false statements at the first
recusal hearing about the amount of contact they had with one another.
Bryant moved for threshold dismissal, arguing (i) that he should be afforded
absolute judicial or witness immunity, (ii) that the § 1983 claim should be
dismissed as inadequately pled because he was not acting under color of law
when he testified, and (iii) that the § 1985 claim should also be dismissed as
inadequately pled because Mr. Moffett fails to allege any class-based animus.
The district court granted the motion, dismissing the claims against Judge
Bryant. In granting the motion, the district court concluded that although
                                       2
     Case: 13-30781         Document: 00512615614           Page: 3      Date Filed: 05/01/2014



                                         No. 13-30781
neither immunity applied to Bryant’s testimony, 1 the complaint failed to allege
that Judge Bryant was acting under color of law when he testified at the
recusal hearing, and failed to allege any class-based animus, as § 1985
requires. After Mr. Moffett and Ms. Moffett settled the remaining claims, the
district court entered final judgment, and Mr. Moffett timely appeals.
                                                 II
       We “review a district court’s dismissal under Rule 12(b)(6) de novo,
‘accepting all well-pleaded facts as true and viewing those facts in the light
most favorable to the plaintiffs.’” 2 To survive threshold dismissal, “plaintiffs
must plead ‘enough facts to state a claim to relief that is plausible on its face.’” 3
       Mr. Moffett argues that the district court erred in concluding that he
failed to plead sufficient facts to render his § 1983 claim plausible. Mr. Moffett
explains that the district court’s conclusion that Bryant was not acting under
color of law while testifying at the recusal hearing was improperly based upon
the district court’s previous conclusion that judicial immunity did not apply
because Bryant was not performing a judicial function. Mr. Moffett argues
that the analysis properly looks to the status of the officer, not simply the
function being performed, and accordingly, he argues that Bryant was acting
under the color of law as a witness at his recusal hearing because of his ‘status’
as a judge.



       1  Specifically, the district court held that “to the extent that plaintiff claims damages
for the decision of [Bryant] in his judicial capacity . . . , Bryant is entitled to absolute judicial
immunity,” but “Bryant’s testimony at his own recusal hearing cannot be said to have been
a normal judicial function for which he is afforded judicial immunity.” The district court then
considered the question of witness immunity, and, applying Louisiana law, concluded that
“in light of the facts of this case in particular, this court does not see any redeeming legal or
societal value in protecting that particular testimony from civil liability for any damages
resulting therefrom.”
        2 Doe ex rel. Magee v. Covington Cnty. Sch. Dist. Ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc) (internal citation omitted).
        3 Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                 3
     Case: 13-30781       Document: 00512615614         Page: 4    Date Filed: 05/01/2014



                                      No. 13-30781
       We need not reach the question of whether Bryant was acting under the
color of law, because the complained of acts occurred while Bryant was
testifying as a witness in an adversarial hearing. As the Supreme Court has
repeatedly made clear, in the § 1983 context, “a trial witness has absolute
immunity with respect to any claim based on the witness’ testimony.” 4 This is
because “a witness’ fear of retaliatory litigation may deprive the tribunal of
critical evidence [and] . . . the possibility of civil liability [is] not needed to deter
false testimony at trial because other sanctions . . . provide[] a sufficient
deterrent.” 5 And we have explained that the “reason for granting absolute
immunity to a witness against claims arising from testimony ‘applies with
equal force in both trial and [adversarial] pretrial settings.’” 6 Here, Bryant’s
testimony was adduced in the course of an adversarial proceeding. Bryant was
a witness, under oath, subject to criminal liability for perjury, and available
for cross-examination. Accordingly, when Bryant testified, he was testifying
as a witness in an adversarial proceeding and is thus absolutely immune from
§ 1983 liability.
       We turn next to Mr. Moffett’s claim under § 1985, and we conclude that
the § 1985 claim is inadequately pled, because a violation under § 1985
requires    “class-based,     invidiously     discriminatory      animus      behind     the
conspirator’s action.” 7 Here, Mr. Moffett contends that he was denied equal
protection based on his gender “because of the ‘relationship’ between [Judge]
Bryant and [Ms.] Moffett, the caliber of which he, as a man, could not and did


       4Rehberg v. Paulk, 132 S. Ct. 1497, 1505 (2012) (citing Briscoe v. LaHue, 460 U.S. 325,
332–33 (1983)).
      5 Id. at 1505 (citing Briscoe, 460 U.S. at 342).
      6 Moore v. McDonald, 30 F.3d 616, 619 (5th Cir. 1994) (quoting Holt v. Castaneda, 832
F.2d 123, 125 (9th Cir. 1987)). The Supreme Court has extended the same immunity to
witnesses in grand jury proceedings. See generally Rehberg, 132 S. Ct. 1497.
      7 Bryant v. Military Dep’t, 597 F.3d 678, 687 (5th Cir. 2010) (quoting Griffin v.

Breckenridge, 403 U.S. 88, 102 (1971)).
                                             4
     Case: 13-30781       Document: 00512615614          Page: 5     Date Filed: 05/01/2014



                                       No. 13-30781
not have with [Judge] Bryant.” But Mr. Moffett offers no legal authority, nor
are we aware of any, to support his claim that such facts demonstrate gender-
based discrimination.         At best, Mr. Moffett has alleged the existence of
individual bias based upon a personal social relationship—a far cry from class-
based discriminatory animus. 8 Accordingly, Mr. Moffett has failed to plead
sufficient facts to plausibly demonstrate class-based discriminatory animus
behind the alleged conspirators’ action.
       For these reasons, we AFFIRM.




       8    See, e.g., Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 269–70 (1993)
(finding no animus because conspirators’ actions were not “motivated by a purpose . . .
directed specifically at women as a class” and that “the ‘animus’ requirement . . . does demand
. . . at least a purpose that focuses upon women by reason of their sex”).
                                              5